DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 9 June 2021. Claim(s) 1-17 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9 June 2021 and 24 November 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  
(A) At line 9: “container is lead to the second” is suggested to be ---container is led to the second---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 11:
Claim(s) 11 recite(s) “arrangeable within a hub.” Thus, claim(s) 11 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the arrangement of claim 1 is required to be within the hub or only that it is possible to arrange within the hub (i.e. arrangeable). The most relevant portion of the specification, found by the Office, at the figures discloses the arrangement at least partly within he hub. However, claim 11 does not positively recite the arrangement is arranged in the hub. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting at least partly arranged within the hub to be pertinent to the relevant claim limitation(s).

(B)	Regarding Claim 16:
Claim 16 recites the limitation "the pipe connector" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Untied States Patent No. 8,157,533 to Godsk et al. (hereinafter “GODSK”).

(A) Regarding Claim 1:
	GODSK discloses:
An arrangement for controlling inflow and outflow of a fluid into and out of an expandable container arranged to change a state of an adaptable flow regulating device installed at a wind turbine rotor blade, the arrangement comprising: 
an inflow valve (24, Fig. 5B) arranged to control fluid inflow into the container; 
an outflow valve (28) arranged to control fluid outflow out of the container; 
wherein the inflow valve and the outflow valve are configured to prohibit fluid flow into and/or out of the container in case of a safety stop event (column 6, lines 43-49).

	(B) Regarding Claim 4:
		GODSK further discloses:
The inflow valve and/or the outflow valve (24, 28, Fig. 5B) comprises a spring element and an electro magnet, wherein the spring element sets the respective valve into a closed state prohibiting fluid flow, unless the electro magnet is actuated by electric power (column 8, lines 1-3).

(C) Regarding Claim 7:
		GODSK further discloses:
At least one pressure sensor (26, Fig. B), in particular arranged between the expandable container (14) and the inflow valve and/or the outflow valve (24, 28), further in particular arranged to measure fluid pressure at the pipe connector.

(D) Regarding Claim 12:
		GODSK further discloses:
Flow regulating system for regulating air flow at a wind turbine rotor blade, comprising: 
an adaptable flow regulating device, in particular spoiler or flap, having an airfoil shaped surface exposed to an air stream and being installable at the wind turbine rotor blade; 
an expandable container (14, Fig. 5B), arranged to change position and/or orientation and/or tilt of the airfoil shaped surface; and 
an arrangement according to claim 1 connected to the expandable container.

(E) Regarding Claim 13:
		GODSK further discloses:
The expandable container (14, Fig. 5B) is arranged within the rotor blade.

(F) Regarding Claim 14:
		GODSK further discloses:
Adaptable wind turbine rotor blade, comprising: a rotor blade (Fig. 5B); and a flow regulating system according to claim 13.

(G) Regarding Claim 15:
		GODSK further discloses:
Method of controlling inflow and outflow of a fluid into and out of an expandable container arranged to change a state of an adaptable flow regulating device installed at a wind turbine rotor blade, the method comprising: 
controlling fluid inflow into the container by an inflow valve (24, Fig. 5B); 
controlling fluid outflow out of the container by an outflow valve (28); 
prohibiting fluid flow into and/or out of the container in case of a safety stop event (column 6, lines 43-49).

(H) Regarding Claim 16:
		GODSK further discloses:
The at least one pressure sensor (26, Fig. 5A), arranged between the expandable container and the inflow valve and/or outflow valve, and arranged to measure fluid pressure at the pipe connector (column 18, lines 40-42: pipe fittings).




Claim(s) 1-3, 5-6, 8, 10, 12-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/026495 to Behrens et al. (hereinafter “BEHRENS”).

(A) Regarding Claim 1:
	BEHRENS discloses:
An arrangement for controlling inflow and outflow of a fluid into and out of an expandable container arranged to change a state of an adaptable flow regulating device installed at a wind turbine rotor blade, the arrangement comprising: 
an inflow valve (47a, b, Fig. 4) arranged to control fluid inflow into the container; 
an outflow valve (45) arranged to control fluid outflow out of the container; 
wherein the inflow valve and the outflow valve are configured to prohibit fluid flow into and/or out of the container in case of a safety stop event (i.e. check valves 47a, b).

	(B) Regarding Claim 2:
		BEHRENS further discloses:
An inflow pipe (48, Fig. 4) connectable to the expandable container; and an outflow pipe (44) connectable to the expandable container, wherein the inflow valve is arranged to control fluid inflow via the inflow pipe into the expandable container, wherein the outflow valve is arranged to control fluid outflow via the outflow pipe out of the expandable container.

(C) Regarding Claim 3:
		BEHRENS further discloses:
An inflow-outflow pipe portion connectable to an inflow-outflow port of the container allowing inflow and outflow of fluid; and a pipe connector at one end connected to the inflow-outflow pipe portion, wherein the inflow pipe and the outflow pipe are joined at another end of the pipe connector (i.e. between the lines for valves 47a, b and line 48 of Fig. 4).

(D) Regarding Claim 5:
		BEHRENS further discloses:
At least one further inlet valve (49, Fig. 4) arranged in series with the inlet valve (47a).

(E) Regarding Claim 6:
		BEHRENS further discloses:
At least one still further inlet valve (47b, Fig. 4) arranged in parallel to the inlet valve (47a).

(F) Regarding Claim 8:
		BEHRENS further discloses:
A fluid supply system adapted: to generate pressurized fluid, to supply the pressurized fluid to the inlet valve (47a, b, Fig. 4), to receive fluid via the outlet valve (45) from the container.

(G) Regarding Claim 10:
		BEHRENS further discloses:
At least one further fluid supply system configured as the fluid supply system and connected in parallel to the fluid supply system (Fig. 5).

(H) Regarding Claim 12:
		BEHRENS further discloses:
Flow regulating system for regulating air flow at a wind turbine rotor blade, comprising: 
an adaptable flow regulating device (15, Fig. 4), in particular spoiler or flap, having an airfoil shaped surface exposed to an air stream and being installable at the wind turbine rotor blade; 
an expandable container (42), arranged to change position and/or orientation and/or tilt of the airfoil shaped surface; and 
an arrangement according to claim 1 connected to the expandable container.

(I) Regarding Claim 13:
		BEHRENS further discloses:
The expandable container (42, Fig. 4) is arranged within the rotor blade.

(J) Regarding Claim 14:
		BEHRENS further discloses:
Adaptable wind turbine rotor blade, comprising: a rotor blade (Fig. 4); and a flow regulating system according to claim 13.

(K) Regarding Claim 15:
		BEHRENS further discloses:
Method of controlling inflow and outflow of a fluid into and out of an expandable container arranged to change a state of an adaptable flow regulating device installed at a wind turbine rotor blade, the method comprising: 
controlling fluid inflow into the container by an inflow valve (47a, b, Fig. 4); 
controlling fluid outflow out of the container by an outflow valve (45); 
prohibiting fluid flow into and/or out of the container in case of a safety stop event (i.e. the check valves 47a, b).

(L) Regarding Claim 17:
		BEHRENS further discloses:
			The adaptable flow regulating device is a flap (Fig. 4)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GODSK, as applied to claim 1 above, and further in view of United States Patent No. 8,851,840 to Hancock et al. (hereinafter “HANCOCK”).

(A) Regarding Claim 11:
	GODSK teaches:
		Tubes (24) for distributing pressurized air (column 18, lines 42-46).
However, the difference(s) between GODSK and the claimed invention is that GODSK does not explicitly teach the arrangement within the hub of a wind turbine.
	HANCOCK teaches:
Pressurized air is distributed through the rotor blade and the pump is arranged in the hub, or alternatively, the nacelle (column 6, lines 51-53).
Since applicant has not disclosed any unexpected results to suggest that having the arrangement within the hub provides an advantage, solves a stated problem, or is for a particular purpose above the fact that there is more space near to the root (i.e. at the hub, within the hub or nacelle) than towards the rotor blade tip (due to blade tapering) and it appears that the arrangement of GODSK would perform equally well within the hub, as claimed by applicant, it would have been an obvious matter of design choice to arrangement the arrangement within the hub, as claimed, for the purpose of positioning the pressurized air source in a location with enough space to accommodate it.	


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 11,274,649 to Akay et al. teaches a wind turbine blade with trailing edge flow modulation device activated by inflatable bladder. US 8,616,846 to Nanukuttan et al. for a flow distribution system within a blade and the compressor at the hub/nacelle. US 2012/0141271 to Southwick for a wind turbine blade with spoilers activated by inflatable bladder.

Allowable Subject Matter
Claim(s) is/are 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 9:
Claim(s) 9 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “a first control volume…a second control volume…fluid received via the outlet valve form the container is lead to the second control volume…pump fluid from the second control volume to the first control volume” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, GODSK teaches the container is connected to a tube that is in turn connected to a pressurized source (i.e. a pump/compressor), and BEHRENS teaches the outlet valve leads air to atmosphere. Thus, the cited art fails to teach the container is in fluid communication with a second volume that is in further communication with a first volume via a fluid pump.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745